BUSSEY, Presiding Judge:
This is an appeal from a denial of post conviction relief in the District Court of Oklahoma County, challenging the legality of Petitioner’s conviction in Oklahoma County District Court Case No. 34260.
After considering the allegations filed in the trial court, the trial judge concluded that no new material facts were alleged that were not presented to this Court in the regular appeal from that conviction reported in 476 P.2d 378.
We have re-examined the opinion rendered by this Court in 476 P.2d 378, and are of the opinion that the trial court’s ruling denying post conviction relief should be, and the same is hereby, affirmed.
NIX and BRETT, JJ., concur.